34 U.S. 85 (____)
9 Pet. 85
MAYOR, ETC. OF NEW YORK
v.
GEORGE MILN.
GEORGE BRISCOE AND OTHERS
v.
THE COMMONWEALTH'S BANK OF THE STATE OF KENTUCKY.
MAYOR, ETC. OF NEW YORK
v.
GEORGE MILN.
GEORGE BRISCOE AND OTHERS
v.
THE COMMONWEALTH'S BANK OF THE STATE OF KENTUCKY.
Supreme Court of United States.

Mr Ogden, for The Mayor, &c. of New York; and Mr Wilde, for George Briscoe and others, inquired, if the court had come to a final decision as to the argument of the cases involving constitutional questions at the present term.
Mr Chief Justice MARSHALL.
The court cannot know whether there will be a full court during the term; but as the court is now composed, the constitutional cases will not be taken up.[(a)]
12th February 1835.
NOTES
[(a)]  The court was, at the time this motion was made, and during the whole term, composed of six justices; the vacancy occasioned by the resignation of Mr Justice DUVAL, not having been filled.